     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   Civil Division
     SCOTT G. STEWART
 3
     Deputy Assistant Attorney General
 4   WILLIAM C. PEACHEY
 5   Director, District Court Section
     Office of Immigration Litigation
 6   JEFFREY S. ROBINS
 7   Assistant Director, District Court Section
     Office of Immigration Litigation
 8   District Court Section, Office of Immigration Litigation
 9   U.S Department of Justice
     P.O. Box 868, Ben Franklin Station
10   Washington, D.C. 20044
11   Phone: (202) 616-1246
     Fax: (202) 305-7000
12   Email: jeffrey.robins@usdoj.gov
13   SARAH B. FABIAN
     Senior Litigation Counsel
14   Attorneys for Defendants
15
                                UNITED STATES DISTRICT COURT
16
17                            SOUTHERN DISTRICT OF CALIFORNIA

18
                                                     Case No. 3:18-cv-1832-DMS
19 M.M.M., on behalf of his minor child,
   J.M.A., et al.,                                   ORDER GRANTING JOINT
20                                                   STIPULATED EXTENSION OF
                            Plaintiff,               TIME FOR DEFENDANTS TO
21                                                   ANSWER PLAINTIFFS’
   v.                                                COMPLAINT
22
23 Jefferson Beauregard Sessions, III,
   Attorney General of the United States, et
24 al.,
25
                            Defendants.
26
27
28
                                                 1
 1        Before the Court is the parties’ Stipulated Extension of Time for Defendants to
 2 Answer Plaintiffs’ Complaint. IT IS HEREBY ORDERED that Defendants answer to
 3 Plaintiffs’ second amended complaint shall be due Tuesday, October 31, 2018.
 4   Dated: October 2, 2018
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2

30
